Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 21, 2020

                                      No. 04-20-00305-CV

                          IN THE INTEREST OF A.K.P., A CHILD

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-01650
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

       On August 26, 2020, because the clerk’s record did not contain a final order, we
dismissed this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).
       Appellant timely filed a motion for rehearing which indicated the trial court signed a final
order on August 7, 2020.
       On September 14, 2020, the Bexar County District Clerk filed a supplemental clerk’s
record containing the trial court’s August 7, 2020 final order.
        Appellant’s motion for rehearing is GRANTED. We REINSTATE this appeal on the
court’s submission docket.
       Appellant’s notice of appeal, which was filed before the trial court signed the final order,
is deemed timely filed. See TEX. R. APP. P. 27.1(a). Appellant’s Amended Notice of Appeal and
First Motion to Extend Time to File Appeal Documents are MOOT.
       Appellant’s brief is due within TWENTY DAYS of the date of this order.


       It is so ORDERED September 21, 2020.
                                                            PER CURIAM




       ATTESTED TO: ____________________________
                    MICHAEL A. CRUZ,
                    Clerk of Court